Citation Nr: 0731297	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a psychiatric 
disability

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1986.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for a video conference hearing 
before the Board in December 2005, but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran does not have a right hand disability.

2.  A chronic acquired psychiatric disorder was not present 
within one year following the veteran's discharge from 
service and no such disorder is etiologically related to 
service.  

3.  A chronic disorder of the low back was not present within 
one year following the veteran's discharge from service and 
no such disorder is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Right hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).



2.  Psychiatric disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  A low back disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2004, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  The Board acknowledges 
that the veteran has not been afforded a VA examination in 
response to his claims but has determined that no such 
examination is required in this case because the medical 
evidence of record is sufficient to decide the claims and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate any of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
a psychosis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Right Hand

The veteran contends that he incurred a disability of his 
right hand due to an in-service fall.  Service medical 
records contain no evidence of any right hand injury or 
disorder.  The report of examination for discharge in May 
1986 shows that the veteran's upper extremities were found to 
be normal upon clinical examination.  

The post-service medical evidence is also negative for 
evidence of the veteran's claimed right hand disability.  The 
record contains VA Medical Center (VAMC) treatment records 
dated in June 1994 and subsequent years; however, the only 
complaints pertaining to the veteran's right hand are in 
conjunction with treatment for a cervical spine condition and 
associated right hand numbness.  The veteran is not service-
connected for a disability of his cervical spine and there 
are no other instances of treatment related to the veteran's 
right hand.  In view of the absence of any medical evidence 
of a right hand disability in or subsequent to service, this 
claim must be denied.

Psychiatric Disability and Low Back Disability

The veteran also contends that he incurred psychiatric and 
low back disabilities during active duty service.  Service 
medical records are negative for evidence of either of these 
disabilities.  The report of examination for discharge in May 
1986 shows that veteran's spine and his mental status were 
found to be normal upon clinical examination.  

The post-service medical evidence initially documents the 
presence of a low back disability in June 1994, when an X-ray 
study by VA disclosed mild degenerative changes of the 
lumbosacral spine.  The presence of alcohol abuse was 
suspected in June 2004.  The veteran was psychiatrically 
hospitalized in June 1998 and diagnosed with alcohol 
dependence and cocaine abuse.  At that time he reported 
having no previous psychiatric history, and stated that he 
began drinking during his time in the Navy.  He was found to 
have several psychiatric stressors related to the recent 
death and ill health of some of his family members.  He was 
diagnosed with major depression disorder in February 2003 and 
has been hospitalized numerous times for drug and alcohol 
detoxification.  In June 2004, a screen for post-traumatic 
stress disorder was negative.  

Although the post-service medical evidence of record shows 
that the veteran currently has a psychiatric disorder and a 
back disability, there is no post-service medical evidence of 
either disability until years after the veteran's discharge 
from service or of a nexus between either disability and his 
active naval service.  In essence, the evidence of a nexus 
between these claimed disabilities and the veteran's active 
naval service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims.




ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


